Citation Nr: 0405337	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-10 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2004, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  By a rating decision dated in April 1998, the RO held 
that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.

2.  By this April 1998 rating decision, the RO also held that 
the veteran had a total service-connected disability that was 
permanent in nature.

3.  It is not shown that any of the veteran's service-
connected disabilities have improved, nor is it shown by 
clear and convincing evidence that the veteran is actually 
employable.


CONCLUSION OF LAW

Restoration of a total disability rating for compensation 
based on individual unemployability is warranted.  38 C.F.R. 
§§ 3.105, 3.340, 3.341, 3.343, 4.16 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1972, the RO established service connection for 
residuals of left tibia and fibula fracture with complete 
paralysis of the left posterior tibial nerve and shortening 
of the leg (30 percent) and residuals of left Achilles tendon 
laceration (10 percent).  The combined disability rating was 
40 percent.  In May 1995, the RO granted an increased 20 
percent rating for residuals of left Achilles tendon 
laceration and denied entitlement to an increased rating for 
the veteran's service-connected left leg disability.

In an April 1996 rating decision the RO, in pertinent part, 
granted service connection for severe left foot pes planus 
with hammertoes and assigned a 30 percent disability rating.  
The combined disability rating was 70 percent.  

In an April 1998 rating decision the RO granted entitlement 
to TDIU and eligibility for Dependents' Educational 
Assistance (Chapter 35) benefits, but continued the 
30 percent rating for residuals of left tibia and fibula 
fracture with complete paralysis of the left posterior tibial 
nerve and shortening of the leg.  

In a November 2001 rating decision the RO proposed a 
reduction in the veteran's service-connected disability 
ratings, in essence, based upon error in the April 1996 and 
April 1998 rating decisions in assigning ratings in excess of 
a rating limitation provided by VA regulation.  It was noted 
that the rating decisions had failed to consider 38 C.F.R. 
§ 4.68 (Amputation Rule) which provided that the combined 
rating for disabilities of an extremity shall not exceed the 
rating assignable at the appropriate level if amputation were 
to be performed.  The RO also found that after correction the 
veteran's service-connected disability ratings failed to meet 
the requisite percentage standards for TDIU.  A January 2002 
rating decision reduced the veteran's combined service-
connected disability rating in accordance with the Amputation 
Rule and terminated TDIU and Chapter 35 benefits effective 
from April 1, 2002.  The RO did not address whether or not 
the veteran was actually employable.

In support of his claim the veteran asserted, in essence, 
that he was presently unemployed and that he had been unable 
to obtain employment as a result of his service-connected 
disabilities since he retired from the United States Postal 
Service in 1997.  VA medical records include a June 2002 
report from Dr. S.K. indicating that the veteran was 
considered to be unemployable.

Several VA regulations govern the assignment, continuation, 
or termination of a total rating based on unemployability.  
Criteria governing assignment of a total rating based on 
unemployability are found in 38 C.F.R. §§ 3.340(a)(1), 
3.341(a), 4.15, 4.16, 4.18, and 4.19.  Regulations provide 
that TDIU is warranted when the evidence shows that the 
veteran is precluded from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  Total disability may or may not be permanent.  
Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.

Regulations also provide that it is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the established percentage standards.  38 C.F.R. 
§ 4.16(b).

In reducing a TDIU rating, "caution must be exercised . . . 
that actual employability is established by clear and 
convincing evidence."  38 C.F.R. § 3.343(c)(1).

The April 1998 rating decision established that the veteran's 
service-connected disabilities were permanently and totally 
disabling.  While the veteran's entitlement to TDIU was 
established under the percentage standards of 38 C.F.R. 
§ 4.16(a) and was based upon erroneous ratings, the RO did in 
fact find that the veteran was unemployable as a result of 
his service-connected disabilities and that his disability 
was permanent.

In Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998), the 
Federal Circuit pointed out that when the RO granted the 
veteran a total disability based on individual unem-
ployability and held that his disability was permanent, 
"[t]he individual unemployability evaluation and the 
benefits attributable to it could not be reduced except upon 
'a determination that actual employability is established by 
clear and convincing evidence'" citing 38 C.F.R. 
§ 3.343(c)(1).  In VAOPGCPREC 6-99, VA General Counsel noted 
that the Federal Circuit in Collaro recognized that VA may 
reduce a total schedular rating upon a lesser evidentiary 
showing than would be necessary to reduce a total disability 
rating premised on individual unemployability.

If a veteran's service-connected disabilities are sufficient 
to produce unemployability, as reflected in the TDIU rating, 
and there is no evidence of any improvement in those service-
connected disabilities or of any change in the veteran's 
circumstances that would allow him to work, then any change 
or correction in the ratings assigned for the veteran's 
service-connected disabilities would not constitute clear and 
convincing evidence that the veteran has regained actual 
employability.  Reduction of a TDIU rating based only on a 
correction of the ratings assigned for the veteran's service-
connected disabilities would thus be inconsistent with 
section 3.343(c)(1).  See VAOPGCPREC 13-97 (holding that 
termination of TDIU rating based solely on a veteran's 
removal from the "work possible environment" would be 
inconsistent with the requirement of 38 C.F.R. § 3.343(c)(1) 
that, in order to reduce such a rating, actual employability 
be established by clear and convincing evidence).

In Collaro v. West, 12 Vet. App. 63, the United States Court 
of Appeals for Veterans Claims (Court) directed the Board to 
reinstate a 100 percent rating based upon unemployability 
unless the evidence satisfied the requirement for clear and 
convincing evidence of employability under 38 C.F.R. 
§ 3.343(c).  The Board in this case finds that the 
requirement of clear and convincing evidence of employability 
is not met.  As noted above, a VA physician in June 2002 
indicated that the veteran was considered to be unemployable.  
Inasmuch as the Board finds that actual employability has not 
been clearly and convincingly established, entitlement to 
restoration of TDIU is warranted.

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) on November 9, 2000.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the implementing regulations 
apply in the instant case; however, as the Board is granting 
the benefit sought on appeal, any failure to fully comply 
with the VCAA was not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

A total disability rating for compensation based on 
individual unemployability is restored effective from 
April 1, 2002; the benefit sought on appeal is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



